DETAILED ACTION
Status of the Claims
1.	Claims 1-49 are pending.
	Claims 1, 8, 9 and 20-49 are withdrawn.
Status of the Claim Rejections 
2.	Rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is being withdrawn in view of applicant’s amendment. 
	Rejection of claims in view of Fuchs et al. and Soto-Moreno et al. are being modified in view of applicant’s amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 2, 4, 6, 7, 10, 11, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. (US 2011/0147215) in view of Soto-Moreno et al. (US 2019/0168223), Bunner et al. (US 2011/0107822) and evidenced by Parvate et al. ( J. Phys. Chem. B, 2020, 124, 8, 1323-1360). 
Claim 2, Fuchs et al. teach an apparatus (device) for controlling motion of liquid droplets (displacing liquid i.e. droplet) (see abstract and [0074][0077) comprising:
	a set of electrode pads (network of electrodes 30) arranged in an array defining one or more tracks over which liquid droplets (droplet, F1)  may be induced to move over a sequence of the electrode pads (Fig 2A and [0077][0087]);
 	a surface over the electrode pads being dielectric (hydrophobic layer 51 with thickness of 100 nm and 5 microns [0138]), the droplet having volume of 1 nl to 10 microliter [0033], the hydrophobic layer which is comprised of Teflon which forms superhydrophobic surface inherently has sliding angle of less than 5 degrees (see Parvate et al. section 2.1) and the hydrophobic layer having a wetting affinity to the liquid that can be altered by application of voltage to the electrode 
	a control designed to alter the wetting characteristic of portions of the surface over respective electrode pads to effect induced motion of the droplets over the tracks, the wetting characteristic to be altered by controlling charging and discharging of the electrode pads in a desired sequence (a computer is designed to successive activate the electrodes in desired sequence to move the droplet over the electrode path, thus changing the wetting characteristic of the hydrophobic layer; [0117][0088]).
Fuchs et al. teach the hydrophobic layer 51 with thickness between 100 nm and 5 microns [0138] but do not explicitly teach the hydrophobic layer is smooth to within 2 microns. 
However, Soto-Moreno et al. teach digital microfluidic device comprised of frame to smooth/flat a dielectric and/or hydrophobic layer by stretching in different direction such that the sheet is planar throughout (i.e. wrinkle free), remains in complete contact with electrodes through the use of the device [0263][0265]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Soto-Moreno et al. teaching to smooth the hydrophobic layer of Fuchs et al. to be within claimed thickness because smoothed hydrophobic layer would remain in complete contact with electrodes during the use of the device thus insulating the electrically conducting liquid from the electrodes. 
	Fuchs et al. teach network of electrodes comprised of actuation electrodes and overlaying or facing electrode (counter electrode 60) (see Fig 2A) but do not teach network of electrodes is comprised of both reference/counter electrode and actuation electrodes.
	However, Bunner et al. teach a single-sided electrowetting device comprised of reference electrode 722 and control electrodes co-planar and located in bottom portion 706 (see Fig 8) or reference electrode could be formed on a separate substrate facing the control electrodes (Figs 2B) and both the reference electrode and control electrodes are electrically insulated from the droplet [0066].
. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Bunner et al. teachings that configuration of counter/reference electrode could be easily moved into different positions to yield single-sided or double-sided device and thus such teaching could be applied to Fuchs et al. device to arrange the reference electrode 60 in the lower substrate to arrive at the claimed invention. 

Claim 3, modified Fuchs et al. teach the smooth surface is open with no overlying or facing electrode or plate (see rejection of 2 above).

Claim 4, Fuchs et al. teach the droplet is surrounded by dielectric fluid that is immiscible with the droplet [0122] and would form liquid-liquid-gas interface. 

Claims 6 and 7 is/are considered product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claim 10, the surface coating of Teflon (polytetrafluorethylene) is inherently both dielectric and hydrophobic as evidenced by applicant (see PGPUB [0126][0131]).

Claim 11, Fuchs et al. in view of Soto-Moreno et al. teach the surface is smoothed to by stretching the hydrophobic layer to be planar and having thickness in the range of 100 nm to 5 microns (see rejection of claim 2 above).

Claim 15, Fuchs et al. teach method [0092], comprising the steps of:
	introducing a liquid droplet (F1) onto a surface (hydrophobic layer) over a set of electrode pads (network of electrodes 30) arranged in an array defining one or more tracks over which liquid droplets (droplet, F1)  may be induced to move over a sequence of the electrode pads (Fig 2A and [0095]-[0097]);
 	the surface being dielectric smooth to within 2 microns (hydrophobic layer 51 with thickness of 100 nm and 5 microns [0138]), the droplet having volume of 1 nl to 10 microliter [0033], the hydrophobic layer which is comprised of Teflon which forms superhydrophobic surface inherently has sliding angle of less than 5 degrees (see Parvate et al. section 2.1) and the hydrophobic layer having a wetting affinity to the liquid that can be altered by application of voltage to the electrode pads (electrodes are activated with switching means to move the droplet along in x direction; [0087][0088]);
	controlling the wetting characteristic of portions of the surface over respective electrode pads to effect induced motion of the droplets over the tracks, the wetting characteristic to be altered by controlling charging and discharging of the electrode pads in a desired sequence (a computer is designed to successive activate the electrodes in desired sequence to move the droplet over the electrode path, thus changing the wetting characteristic of the hydrophobic layer; [0117][0088]).
	 Fuchs et al. teach the hydrophobic layer 51 with thickness between 100 nm and 5 microns [0138] but do not explicitly teach the hydrophobic layer is smooth. 
However, Soto-Moreno et al. teach digital microfluidic device comprised of frame to smooth/flat a dielectric and/or hydrophobic layer by stretching in different direction such that the sheet is planar throughout (i.e. wrinkle free), remains in complete contact with electrodes through the use of the device [0263][0265]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Soto-Moreno et al. teaching to smooth the hydrophobic layer of Fuchs et al. to be within claimed thickness because smoothed hydrophobic layer would remain in complete contact with electrodes during the use of the device thus insulating the electrically conducting liquid from the electrodes. 
	Fuchs et al. teach network of electrodes comprised of actuation electrodes and overlaying or facing electrode (counter electrode 60) (see Fig 2A) but do not teach network of electrodes is comprised of both reference/counter electrode and actuation electrodes.
	However, Bunner et al. teach a single-sided electrowetting device comprised of reference electrode 722 and control electrodes co-planar and located in bottom portion 706 (see Fig 8) or reference electrode could be formed on a separate substrate facing the control electrodes (Figs 2B) and both the reference electrode and control electrodes are electrically insulated from the droplet [0066].
. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Bunner et al. teachings that configuration of counter/reference electrode could be easily moved into different positions to yield single-sided or double-sided device and thus such teaching could be applied to Fuchs et al. device to arrange the reference electrode 60 in the lower substrate to arrive at the claimed invention. 

Claim 16, modified Fuchs et al. teach the smooth surface is open with no overlying or facing electrode or plate (see rejection of 2 above).

Claim 19, Fuchs et al. in view of Soto-Moreno et al. teach the surface is smoothed to by stretching the hydrophobic layer to be planar and having thickness in the range of 100 nm to 5 microns (see rejection of claim 15 above).

5.	Claims 5, 17 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. and Soto-Moreno et al. as applied to claims 2 and 15 above, and further in view of Srinivasan et al. (US 2012/0261264).
 	Claims 5 and 17, modified Fuchs et al. teach hydrophobic surface hold a thin layer of oil (second fluid) that is immiscible with the droplet [0122], thus forming a liquid-liquid interface and oil is slippery with respect to liquid droplet but do not teach the surface is textured. 
	However, Srinivasan et al. teach droplet actuator with droplet operation surface for manipulating droplets, the droplet operation surface comprised of dielectric layer which is patterned to assist in conducting droplet operation by guiding, sizing and/or shaping droplets without requiring droplet to be associated with an activated electrode thereby reducing the required duration of electrode activation and prolongs the life of the droplet actuator [0049][0053]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Srinivasan et al. teaching to patterned/textured the hydrophobic layer of Fuchs et al. because textured hydrophobic layer would assist in conducting droplet operation by guiding, sizing and/or shaping droplets without requiring droplet to be associated with an activated electrode thereby reducing the required duration of electrode activation and prolonging the life of the droplet device.

Claims 12-14, modified Fuchs et al. teach hydrophobic surface hold the droplet [0122] but do not teach the surface is textured to induce hydrophobicity and slide angle of no more than 3 degrees or no more than 1 degrees. 
	However, Srinivasan et al. teach droplet actuator with droplet operation surface for manipulating droplets, the droplet operation surface comprised of dielectric layer which is patterned to assist in conducting droplet operation by guiding, sizing and/or shaping droplets [0049][0058][0059]. Applicant teaches the patterning of dielectric layer induces hydrophobicity and imparts slide angle to be no more than 5 degrees or 3 degrees or 1 degrees [0008][0065], thus it is examiner position that teaching of Srinivasan et al. teaches patterning the coating with 3D features would induce hydrophobicity and would be capable of imparting slide angle to be no more than 5 degrees or 3 degrees or 1 degrees.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Srinivasan et al. teaching to patterned/textured the hydrophobic layer of Fuchs et al. because textured hydrophobic layer would assist in conducting droplet operation by guiding, sizing and/or shaping droplets without requiring droplet to be associated with an activated electrode thereby reducing the required duration of electrode activation and prolonging the life of the droplet device.

6.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. and Soto-Moreno et al. as applied to claim 15 above, and further in view of Pamula et al. (US 2006/0194331).
	Claim 18, Fuchs et al. do not teach the electrodes are printed on a substrate using printed circuit board technology. However, Pamula et al. teach apparatus/method for performing manipulation of droplets on a substrate comprising electrodes which are disposed onto the substrate using PCB manufacturing technique [0013][0059], the PCB manufacturing is widely available, reliable, inexpensive and well-defined [0013].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Pamula et al. teaching to utilize PCB manufacturing technique to print the electrodes of Fuchs et al. onto the substrate because PCB manufacturing technique is widely available, reliable, inexpensive and well-defined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and 15 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759